DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 05/06/2022.
Claims 1 and 13 have been amended and claims 38-48 have been newly added.  Claims 1, 2, and 10-48 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/06/2022, with respect to the prior art and new amended limitations have been fully considered and are persuasive.  The rejection of claims 1-2 and 8-37 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 10-48 are allowed.
Regarding independent claim 1:
The prior art of record fails to teach of fairly suggest, either singularly or in combination thereof, a transaction card comprising each of the following limitations:
A non-plastic layer having first and second faces and a thickness therebetween, and at least a first opening in the first face and a second opening, wherein the second opening is adjacent the first opening and shares a common boundary with the first opening; 
One or more embedded electronic components disposed in or adjacent at least one of the first opening and the second opening;
A fill layer in contact with the embedded electronic components, disposed in portions of at least one of the first opening and the second opening not occupied by the embedded electronics; and
One or more layers disposed over the fill layer.
Claims 2 and 10-48 depend from claim 1 and are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876